      Case 3:19-cv-00311-MCR-MJF Document 11 Filed 06/03/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

KRISTIN BROOKS,

       Plaintiff,

v.                                       Case No. 3:19-cv-311-MCR

LOWE’S HOME CENTERS,
LLC, a North Carolina Limited
Liability Corporation,

     Defendant.
___________________________/

     JOINT STIPULATION AND MOTION FOR PROTECTIVE ORDER

       The parties hereto, through their undersigned counsel of record, do hereby

jointly stipulate to:

       A Protective Order providing that any and all documents produced by

Defendant pursuant to pursuant to Plaintiff’s First Request for Production, and any

future requests for production of documents directed to Defendant Lowe’s Home

Centers, Inc., that are not subject to objection, be kept confidential, and, in the event

that this Honorable Court overrules any said objections, that Plaintiff’s counsel not

share such information with any other person or entity, with the exception of the

jury, deponents, potential experts, or the Plaintiff herself, and that, following the
     Case 3:19-cv-00311-MCR-MJF Document 11 Filed 06/03/19 Page 2 of 2




conclusion of this suit, all such documents shall be returned to defense counsel upon

request. Such Documents shall be retained by Plaintiff if an appeal is pursued; at the

conclusion of the appeal, such documents shall be returned to defense counsel

      WHEREFORE the parties respectfully request that a Protective Order be

entered as set out above.


/s/ Jacob S. Cook_____________                /s/ Michelle L. Hendrix____
Jacob S. Cook, Esq.                           Michelle L. Hendrix, Esq.
Florida Bar No.: 121237                       Florida Bar No.: 0172510
Dowd Law Firm                                 Vernis & Bowling of NW Florida
25 Beal Parkway, Suite 230                    315 South Palafox Street
Ft. Walton Beach, FL 32548                    Pensacola, FL 32502
Telephone (850) 650-2202                      Telephone (850) 433-5461
Attorney for Plaintiff                        Attorney for Defendant


Dated: June 3, 2019
